Title: From George Washington to Burwell Bassett, 22 April 1779
From: Washington, George
To: Bassett, Burwell



Dear Sir,
Camp at Middlebrook April 22d 1779

I have just received your favor of the 30th Ulto, which is the only letter I recollect to have had from you these many Months.
Thinking that Jack Custis and his Manager Posey, would have more leizure on their hands than might fall to your lot, I desired the former sometime ago to ease you of as much trouble as he could on my acct; but to advice with, & consult you in whatever he did relative to my business—As he has left that part of the Country I must request the favor of you to give Mr Posey such directions as you think best for the completion of my affairs on York River. The inclosed letter to him (left open for your perusal) is to this effect. Davenports reason for not carrying the Tob[acc]o to the Warehouse is truely excellent—and yet if one had a mind to be ill natured it might be asked why he would prize Tobacco that he thought unfit for Market? He & Hill has, I believe divided the profits of my Estate on York River tolerably well betwn them for the devil of any thing do I get; but why need I dwell upon or trouble myself much about trifles, when to speak within bounds, ten thousand pounds will not compensate the losses I might have avoided by being at home, & attending a little to my own concerns—I am now receiving a Shilling in the pound in discharge of Bonds which ought to have been paid me, & would have been realized before I left Virginia, but for my indulgences to the debtors.
We have nothing new or important in this quarter except the imbarkation of Nine Regiments at New York; but for what service they are destined is uncertain, though generally believed to be for Georgia.
It is most devoutly to be wished that the several States would adopt some vigorous measures for the purpose of giving credit to the paper currency and punishment of speculators, forestallers and others who are preying upon the vitals of this great Country and putting every thing to the utmost hazard—Alas what is virtue come to—what a miserable change has four years produced in the temper & dispositions of the Sons of America! It really shocks me to think of it!
My best respects and good wishes are offered to all our friends & with sincere truth I am Dr Sir Yr most Affecte Ser.
Go: W——n.
